NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JACK CORDEIRO and ALDA                   )
CORDEIRO;                                )
                                         )
             Appellants,                 )
                                         )
v.                                       )    Case No. 2D17-2256
                                         )
THE BANK OF NEW YORK                     )
MELLON f/k/a THE BANK OF NEW             )
YORK as trustee for the Certificate      )
Holders CWALT, Inc., Alternative         )
Loan Trust 2005-27 Mortgage              )
Pass-Through Certificates, Series        )
2005-27; SUNTRUST BANK; BELLE            )
HARBOR OWNER'S                           )
ASSOCIATION, INC.; TENANT #1             )
n/k/a CHERYL WHITE,                      )
                                         )
             Appellees.                  )
                                         )

Opinion filed June 27, 2018.

Appeal from the Circuit Court for
Pinellas County; Patricia Ann
Muscarella, Judge.

Mark P. Stopa of Stopa Law Firm,
LLC, Tampa; and Latasha Scott of
Lord Scott, PLLC, Tampa, for
Appellants.

Dariel Abrahamy of Greenspoon
Marder, P.A., Boca Raton, for Appellee
The Bank of New York Mellon.
No appearance for remaining
Appellees.


PER CURIAM.

            Affirmed.

SALARIO and ROTHSTEIN-YOUAKIM, JJ., and TIBBALS, WESLEY D., ASSOCIATE
JUDGE, Concur.




                                 -2-